Hoch, J.
(dissenting): Joining in the dissent by the Chief Justice and in most part in what is said in the dissenting opinion, I desire to add a brief comment.
The majority opinion holds that under the present statutes, reasonably construed, there is a right of appeal to^ the district court from the orders of the board. In that I agree. Such an appeal was timely filed in this case and is now pending in the lower court. But it does not follow, in my opinion, that the district court is powerless to exercise its equitable jurisdiction to grant a temporary injunction pending a determination of such appeal upon its merits. It is true that section 65-1418 provides that the board’s order shall be in force until “reversed or modified by the district court or an appellate court on appeal.” Any valid judgment remains in effect until reversed or modified. But that does not mean that execution may not be stayed pending appeal. And the absence of specific statutory provision for stay of execution in this case should not, and does not in my opinion, abrogate the right to temporary injunctive relief. The majority opinion gives to section 65-1418 a too literalistic and rigid construction. Such a construction makes possible a most unjust result. As to the merits of the instant case we are not informed. The board’s action revoking appellee’s license to practice dentistry may have been wholly justified. But the trial court which heard the matter decided that appellee should be permitted to continue his practice until the appeal could *244be heard. Under the statutory construction here adopted a dentist would have to close his office and seek other means of livelihood during the months — sometimes many months — while aw'aiting judicial review, no matter how capriciously and arbitrarily the board may have acted, and no matter how extremely technical the alleged violation of the law may have been. In such a situation a respondent certainly has no adequate remedy at law. In spite of that we are here saying that all equitable relief has been cut off. I do not believe the legislature intended any such result, or that the statute compels it.